Citation Nr: 1501430	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  10-00 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for heart disease, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant & his wife


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1979 to August 1979 and from July 1983 to January 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

During a February 2014 Travel Board hearing, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.

In April 2014, the Board remanded the claim to obtain additional treatment records and to afford the Veteran a VA examination.  The RO associated recent VA treatment records with the claims file, private records were sought and the Veteran underwent a VA examination in July 2014.  The Board finds that the RO fulfilled the remand directives and a new remand is not necessary to comply with the holding in Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

It is at least as likely as not that the Veteran's heart disease is causally or etiologically related to service, specifically his service-connected PTSD.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for heart disease have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and need not be discussed further.

II. Entitlement to Service Connection

The Veteran contends that his heart disease was directly caused by the stress he experienced during active duty when he was accused of a crime he did not commit.  In the alternative, he believes his heart disease was caused or aggravated by his service-connected PTSD.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted or an injury suffered in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Under section 3.310(a) of VA regulations, service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Here, the Veteran has a current diagnosis of coronary artery disease (CAD) which required an angioplasty with heart cauterization in 2003.

The Veteran's service treatment records are silent for treatment for or diagnosis of heart disease.  However, there is evidence in the record of court proceedings surrounding an alleged rape and request for an expedited discharge from the Coast Guard after being found not guilty of the alleged crime.  Lay evidence and private medical statements indicate the Veteran was under a tremendous amount of stress during this time period which led not only to a diagnosis of PTSD but also to a gastric ulcer which required emergency surgery in 1993, the year following separation from service. 

As discussed in the Board's April 2014 remand, the Veteran submitted a number of statements from various private doctors generally stating that the Veteran's emotional stress may have led to the development of heart disease. These statements were not supported by specific medical findings relevant to the Veteran's heart disease manifestations.  In addition, it was unclear if the doctors had reviewed the Veteran's medical records or simply provided conclusions after interviewing the Veteran.  Based on such findings, the Board remanded the claim for a VA examination.

In April 2014, following the Board's remand, Dr. M.U., the Veteran's cardiologist,  provided a supplemental letter following a review of the Veteran's record.  The doctor indicated recognition that anatomically and physiologically, there is "no differentiating factor between atherosclerosis caused by hereditary or environmental factors versus atherosclerosis contributed to by increasing stress."  Nonetheless, he stated his opinion that extreme stress could "contribute to acceleration of atherosclerosis."  

In July 2014, the Veteran underwent a VA examination.  The Veteran's electronic claims file was reviewed.  The examiner performed an electronic medical literature search and found no citations that corroborated the argument that PTSD caused CAD and cited to one article which indicated that "a direct link between PTSD and atherosclerotic coronary artery disease (CAD) has not been made."  The examiner indicated that accepted risk factors, such as smoking, were more likely than not involved in the Veteran's development of CAD.  Notably, nicotine dependence is noted in the Veteran's VA treatment records.

In November 2014, Dr. M.M., who had been treating the Veteran since 1993, reviewed the Veteran's service treatment records along with medical records from his office.  The doctor noted that during his last year of service the Veteran acquired a gastric ulcer ultimately required surgery.  The doctor indicated his opinion that the ulcer was due to the high level anxiety the Veteran developed while serving in the military .  He also stated that stress, in his professional opinion based on medical research, can contribute to stomach ulcers, anxiety, depression and CAD.  

Also in November 2014, Dr. M.L., a cardiologist, provided the opinion that stress "is a known risk factor for the development of coronary artery disease or the exacerbation of existing cardiovascular disease."  He concluded that PTSD is a form of stress and as such could be a contributor "if not the cause" of the Veteran's CAD.

The Court of Appeals for Veterans Claims has held that an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Of record are statements by 5 different medical doctors opining that psychological stress, or the Veteran's diagnosed, service-connected PTSD, could have contributed to the onset of CAD or, in the alternative, exacerbated or aggravated his current cardiovascular condition.  

Based on the evidence of record, the Board cannot definitively conclude that the preponderance of the evidence is against the Veteran's claim.  Therefore, the Board must resolve the benefit of the doubt in the Veteran's favor and grant service connection.  See 38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.

ORDER

Entitlement to service connection for heart disease is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


